Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Claims 1-20 are allowed.

STATEMENT OF REASON FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2012/0003172 A1) teaches an anhydrous composition for treatment of keratin fibers wherein the composition comprises polyols, fatty alcohols, cationic polymers and cationic surfactants in an amount in the range from 0 to 20 wt.% (see page 4, paragraphs, 0096-0098) and wherein the anhydrous composition also comprises organic solvents include ethanol and polyols (see page 3, paragraph, 0068) and silicone (see page 4, paragraphs, 0077-0090). However, the closest prior art of record (US’ 172 A1) does not teach or disclose a hair treatment composition comprising polyols, mono-alcohols, silicones, cationic polymers, cationic surfactants, and fatty alcohols each in specific percentage amounts as claimed. The prior art of record (US’ 172 A1) also does not teach or disclose a method for treating hair as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair treatment formulation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761